Citation Nr: 0007716	
Decision Date: 03/22/00    Archive Date: 03/28/00

DOCKET NO.  98-14 168	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE


Entitlement to a total disability evaluation based on 
individual unemployability.



REPRESENTATION


Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD


T. Stephen Eckerman, Associate Counsel 
INTRODUCTION

The veteran served on active duty from August 1944 to August 
1946.  His claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina, which denied the veteran's claim of 
entitlement to a total disability evaluation based on 
individual unemployability (TDIU).


REMAND

The veteran contends that his service-connected disabilities 
render him unemployable.  The Board finds the veteran's claim 
well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).

Service connection has been established for lumbosacral 
strain with degenerative joint disease (DJD) and 
radiculopathy, currently evaluated as 60 percent disabling.  
The veteran has also been granted service connection for a 
shell fragment wound, left arm; residuals, trench feet; nose 
injury; residuals, syphilis; residuals of tenosynovitis, 
Achilles heel, bilateral, with all disabilities evaluated as 
0 percent disabling (noncompensable).  

A total disability evaluation may be assigned where the 
schedular evaluation is less than total, when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more, or if 
there are two or more disabilities, there shall be at least 
one ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (1999).  

In this case, the schedular evaluation is less than total and 
the veteran meets the percentage requirements for 
consideration of a total evaluation under 38 C.F.R. 
§ 4.16(a).  The issue is whether the veteran's service-
connected disabilities are so severe that they would make it 
impossible for the average person to follow a substantially 
gainful occupation.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. §§ 3.340, 3.341, 4.16.  In Moore v. Derwinski, 1 
Vet.App. 356, 359 (1991), the United States Court of Veterans 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) discussed the 
meaning of "substantially gainful employment."  In this 
context, it noted the following standard announced by the 
United States Court of Appeals in Timmerman v. Weinberger, 
510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be 
a total 'basket case' before the courts 
find that there is an inability to engage 
in substantial gainful activity.  The 
question must be looked at in a practical 
manner, and mere theoretical ability to 
engage in substantial gainful employment 
is not a sufficient basis to deny 
benefits.  The test is whether a 
particular job is realistically within 
the physical and mental capabilities of 
the claimant.

The veteran's service-connected disabilities, alone, must be 
sufficiently severe to produce unemployability.  Hatlestad v. 
Brown, 5 Vet.App. 524, 529 (1993).  In determining whether 
unemployability exists, consideration may be given to the 
veteran's level of education, special training and previous 
work experience, but not to his age or to any impairment 
caused by nonservice-connected disabilities.  38 C.F.R. §§ 
3.341, 4.16, 4.19 (1999).  

A review of the transcript of the veteran's hearing, held in 
February 1999, shows that he reported that he had not worked 
since 1988, and that his last position was as a car salesman.  
He stated that he quit that position due to back pain, which 
prevented him from standing for any appreciable length of 
time.  He further stated that although he subsequently 
attempted to work as a house-to-house clothing salesmen, he 
also had to quit that position due to back pain.  According 
to a June 1998 TDIU application, the veteran reported that he 
worked as a car salesman from 1948 to 1988, and that he had 
two years of college.  

The veteran argues that he cannot work due to back pain 
caused by his service-connected lumbosacral strain with DJD 
and radiculopathy.  The veteran's representative further 
argues that a remand is in order so that a medical opinion 
may be obtained as to whether or not the veteran is 
unemployable due to his service-connected lumbosacral strain 
with DJD and radiculopathy.  

Upon its review of the evidence, the Board agrees with the 
representative's argument concerning the need for another 
examination.  In this regard, the Board initially notes that 
a review of the RO's June 1998 decision, the March 1998 VA 
examination report, and reports from the Carolinas Hospital 
System, dated in 1997, shows that the veteran has several 
significant nonservice-connected disabilities which may be 
impacting his ability to ambulate, as well as his 
employability.  These disorders include lung cancer, 
atherosclerotic heart disease, congestive heart failure, 
chronic obstructive pulmonary disease (COPD), diabetes, 
hypertension, gout, peripheral vascular disease, degenerative 
arthritis at L2 and L3, disability of the cervical spine, a 
gunshot wound to the left leg, osteomyelitis of the right 
leg, and a left knee injury.  The Board further notes that 
although the claims file contains a letter from Anli Dong, 
D.O., dated in May 1998, a letter from William N. Boulware, 
M.D., dated in February 1997, and a letter from Joseph R. 
Carter, D.C., dated in February 1997, which all indicate that 
the veteran has significant symptomatology in his low back, 
none of these examiners specifically state that the veteran's 
service-connected back disability, alone, renders him 
unemployable.  In fact, the claims file contains no opinion 
that the veteran is unemployable solely as a result of his 
service-connected disabilities.

When the medical evidence is inadequate, VA must supplement 
the record by seeking an advisory opinion or ordering another 
medical examination.  Colvin v. Derwinski, 1 Vet.App. 171, 
175 (1991).  In this case, as explained above, the medical 
evidence is inadequate.  Therefore, the record must be 
supplemented with additional medical information before the 
Board can decide the merits of the veteran's TDIU claim.    

In addition, it is unclear from the record whether the 
veteran wants a hearing before the Board.  In a VA Form 9 
(Appeal to Board of Veterans' Appeals) received in September 
1998, he requested such a hearing.  By letter dated the same 
month, the RO acknowledged this request, informed the veteran 
that he would be placed on a list of persons waiting for 
Board hearings, and advised him that he could choose to have 
a hearing at the RO before RO personnel instead of, or in 
addition to, a Board hearing.  In October 1998, the veteran 
responded that he wanted a hearing before a local VA office.  
The RO afforded the veteran such a hearing in February 1999.  
Thereafter, in a VA Form 646 (Statement of Accredited 
Representation in Appealed Case) dated June 1999, the 
veteran's representative indicated that the veteran wanted a 
local hearing in addition to a Board hearing, and that the 
request for the Board hearing still stands.  On Remand, the 
RO should contact the veteran and clarify this matter.   

Finally, the Board notes that there is a VA Form 23-22 
(Appointment of Veterans Service Organization as Claimant's 
Representative) of record reflecting that the veteran is 
represented by Disabled American Veterans.  However, the 
veteran has not signed this document.  On Remand, the RO 
should alert the veteran's representative to this fact and 
request that he resubmit the same document with the veteran's 
signature affixed thereto.

The case is remanded to the RO for the following development:

1.  The RO should contact the veteran's 
representative and ask him to submit 
proof of representation signed by the 
veteran.  Upon receipt of this 
information, the RO should associate it 
with the claims file.

2.  In the meantime, the RO should afford 
the veteran a VA examination to determine 
the severity of his service-connected 
disabilities, particularly, his service-
connected back disability.  Prior to the 
examination, the RO should provide the 
examiner with the veteran's claims file 
for review.  Thereafter, the examiner 
should conduct all tests and studies 
deemed necessary to determine whether the 
veteran's service-connected disabilities 
render him unemployable.  The examiner 
should list all objective findings of the 
veteran's service-connected disabilities 
and opine whether it is at least as 
likely as not that the veteran is 
unemployable due solely to these 
disabilities.  When discussing the 
veteran's lumbosacral strain with DJD and 
radiculopathy, the examiner should 
indicate whether the veteran has any 
weakened movement, including weakened 
movement against varying resistance, 
excess fatigability with use, 
incoordination, painful motion, or pain 
with use, and provide an opinion as to 
how these factors result in limitation of 
motion or other functional loss.  The 
examiner should comment on how the 
veteran's service-connected back 
disability, alone, affects his ability to 
maintain gainful employment.  To the 
extent possible, the examiner should 
explain the nature, severity, and 
etiology of any other identified 
disabilities within the same area of 
functioning or affecting the same parts 
or systems as those affected by the 
lumbosacral strain with DJD and 
radiculopathy, including, but not limited 
to, degenerative arthritis at L2-L3, 
COPD, diabetes, gout, peripheral 
neuropathy and heart disease.  If this is 
not possible, the examiner should so 
state in the examination report.  The 
examiner should express the rationale on 
which he bases his opinions.

3.  If indicated, the RO should afford 
the veteran a VA social and industrial 
survey to assess his day-to-day 
functioning and the impact, if any, of 
his service-connected disabilities on his 
ability to engage in gainful employment.

4.  Following the above development, the 
RO should contact the veteran and ask him 
to clarify whether he wants a hearing 
before the Board.  If the veteran 
indicates that he wants a Board hearing, 
the RO should afford him one after 
proceeding with the following 
instruction.  

5.  The RO should readjudicate the 
veteran's TDIU claim.  If the RO again 
denies this claim, it should send the 
veteran and his representative a 
supplemental statement of the case and 
afford them an opportunity to respond 
thereto before returning the case to the 
Board for further review, or if 
appropriate, to schedule a Board hearing 
in the District of Columbia. 

The purpose of this REMAND is to obtain additional medical 
information.  The Board intimates no opinion, favorable or 
unfavorable, as to the ultimate outcome of this appeal.  The 
veteran is hereby notified that his cooperation in reporting 
for a scheduled examination is essential to his appeal, and 
that any failure to report may result in a denial of his 
claim.  The veteran may submit additional evidence in 
connection with his claim; however, he is not required to act 
until he is further notified by the RO.



		
	L. J. NOTTLE
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




